Case 2:18-cr-00735-MCA Document 107-4 Filed 04/15/21 Page 1 of 3 PageID: 934




From: John Altorelli [mailto:john@aequumlaw.com]
Sent: Thursday, October 12, 2017 7:29 PM
To: Hoffman, Jeffrey C.
Subject: RE: Parmar Emails

Jeff,

Thanks for the information below. As you can imagine, it will be some time before we can verify the
veracity of anything that Mr. Parmar tells you or anyone else. Until such time, I have asked that the
domain remain in a “frozen” state until an appropriate determination can be made as to the history,
ownership, custody and the like. If we can’t unravel it, then we may need to seek judicial assistance, but
let’s leave that for another conversation.

On Paul’s proposal, it needs much more clarity and substance before we can bring it to the stakeholders
for consideration. I thought that Paul was going to send us a written offer with proof of funds to
support the offer. As you well know, Paul has made numerous claims and proposals that have proven to
be meritless. Given the situation, you can imagine that all of our efforts are focused on ensuring the
survival of Constellation. I am happy to devote resources if Paul has a viable proposal that will assist our
efforts on behalf of Constellation and its stakeholders.

I am available to discuss at your convenience. 917-664-6607.

Regards,
John



From: Hoffman, Jeffrey C. [mailto:jhoffman@windelsmarx.com]
Sent: Thursday, October 12, 2017 6:33 PM
To: John Altorelli <john@aequumlaw.com>
Subject: FW: Parmar Emails

John, See below. Also I am waiting to hear from you re: if there is interest in the offer. Thanks

From: Hoffman, Jeffrey C.
Sent: Thursday, October 12, 2017 5:53 PM
To: 'timothy.dragelin@fticonsulting.com'; 'john.west@troutman.com'
Subject: Parmar Emails

Pursuant to yesterday’s conversation concerning Paul’s emails, I thought it would be helpful to
explain the genesis of the email domain and its ownership.

Constellation Health Investments (“CHI”) registered the domain name “Constellation Health
Group” in 2013; well before Constellation Healthcare Technologies, Inc. (CHT) was
incorporated for the IPO in late 2014. CHI is a shareholder of Constellation Health, LLC (CH)
and is totally separate entity from CHT. There are also two (2) other private Constellation
Case 2:18-cr-00735-MCA Document 107-4 Filed 04/15/21 Page 2 of 3 PageID: 935




entities affiliated with Paul that were shareholders in Orion; Constellation Health Group LLC
and Constellation Health LLC. All three (3) entities were created in May 2013 and were
shareholders of Orion and that is when Paul set up the private Constellation domain. CHT did
not exist in 2013 and was set up in late 2014 for the IPO. Before CHT HoldCo was set up for the
go private transaction, CHT was the holding company, Orion the operating entity and all
acquired businesses were subsidiaries of Orion.

Initially both Sarah Reinsch and Paul were the only individuals who used the Constellation email
ID. Sarah was Paul’s girlfriend at the time and assisted Paul from time to time on personal
matters and at CHI. Paul also enlisted the assistance of Dan Dickens from Orion to help Paul
manage some administrative functions with the private domain. As evidenced by attachment 1, it
was clear that Dan was helping Paul in a personal capacity and that his help was not part of his
official duties at Orion. Sarah and Paul were the only users of a Constellation email ID for the
period May through July 2013.

Subsequently, in or about August 2013, Tomer Vardi, a personal friend of Paul’s and an investor
in CHI assisted Paul from time to time on shareholder and CHI matters. He is not an
employee. Tomer was granted the email ID in August 2013.

The name “Constellation” is not a part of the operating entity in the United States. All clients
deal with Orion and all employees are employees of Orion. Constellation does not appear on
letterhead used by employees.

From August 2013 to July 2015, no one else was given a Constellation email ID until Sam
Zaharis was given one. In July 2015, Sam was given an Orion email ID for work purposes so like
Paul, he has both an Orion email ID and a Constellation email ID. Sam used his Constellation
email ID for investor and shareholder matters and correspondence.

Likewise Ravi Chivukula also had two (2) email ID’s. He used the email ID Constellation for
shareholder and investor relation matters and Orion email ID for his day to day work activities.

Dana Lord, Paul’s girlfriend who did not work at Orion, was also given a Constellation email ID
in late 2015.

In June 2016, as part of the CC Capital transaction, Ted Brindamour and Salil Sharma, two (2)
non-Orion employees were also given Constellation email ID’s for the purposes of interacting
with the overall deal team.

Arvind Walia and Melodie Kraljev employees of Orion Healthcorp also obtained Constellation
email IDs in 2016 specifically for the purposes of corresponding with CC Capital for the
transaction as Paul did not want Orion Healthcorp employees knowing about the transaction
before it was finalized.

Other than having been a public company on the AIM exchange in London the Constellation
domain is not located nor housed nor hosted on any Orion computer or server.
Case 2:18-cr-00735-MCA Document 107-4 Filed 04/15/21 Page 3 of 3 PageID: 936




I hope the above description clearly shows that the domain name Constellation Health Group
came into existence long before the companies went public and before the public company was
taken private. It is clearly not owned by either Orion nor CC Capital. As Paul notified you some
weeks ago, it is his private email domain and should be returned to him so that he may have
access to it. Additionally, he never gave permission to anyone to change the codes so that
anyone other than himself or the people to whom he gave email ID’s could read any of the
emails on the domain and/or send any emails from the domain.

Please review US Code 18 §2701 and NYS Penal Code Article 156 and specifically §§156.05,
156.10 and 156.35.

If you have any further questions on this issue, please feel free to inquire.




Jeffrey C. Hoffman
Windels Marx Lane &
Mittendorf, LLP
156 West 56th Street, New
York, New York 10019
Direct Dial: 212.237.1018 |
General Fax: 212.262.1215
jhoffman@windelsmarx.com |
www.windelsmarx.com

  This message is sent by a law firm and may contain information that is privileged or confidential. If you received this transmission in error, regardless of
  whether you are a named recipient, please notify the sender by reply e-mail and delete the message and any attachments.
